Andrews, C. J.
The record in this ease presents a single question only. It is this: Can a tax lawfully assessed against the “ estate ” of a deceased person, be collected by a levy upon and sale of the land of the estate, more than a year after the tax is due and payable, there having been no continuation of a tax lien on the land as is provided by § 3896 of the General Statutes, no othér lien having intervened, and the estate still remaining unsettled ? •
*294The tax sought to be collected was laid against “the Estate of Eliza T. White, deceased,” pursuant to § 3844 of the General Statutes. For the purposes of taxation that section makes the estate a “ person capable of owning property.” Cornwall v. Todd, 38 Conn. 443, 446. And so “ the estate ” is to be treated, in the matter of collecting the tax, as a living person would be treated. The intent of §§ 3890 and 3896, is not to make a limitation of the time beyond which a tax cannot be collected of a tax debtor, but to fix a time beyond which the tax lien shall not have precedence over other liens. The tax debtor still remains liable for the tax, and it may be collected from him at any time within the general statute of limitation; and if his land remains in his ownership unaffected by any incumbrance, the tax warrant may be levied upon it precisely as could an execution for any other debt.
There is no error.
In this opinion the other judges concurred.